Filed 11/3/15 Alpine Union School Dist. v. Grossmont Union High School Dist. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



ALPINE UNION SCHOOL DISTRICT et al.,                                D067500

         Plaintiffs and Respondents,

         v.                                                         (Super. Ct. No.
                                                                     37-2014-00034850-CU-MC-CTL)
GROSSMONT UNION HIGH SCHOOL
DISTRICT et al.,

         Defendants and Appellants.


         APPEAL from an order of the Superior Court of San Diego County, Joel M.

Pressman, Judge. Affirmed.

         Orrick, Herrington & Sutcliffe, Warrington S. Parker III, Khai Lequang and T.

Wayne Harman for Defendants and Appellants.

         Williams Iagmin and Jon R. Williams for Plaintiff and Respondent Alpine Union

School District.

         Craig A. Sherman for Plaintiff and Respondent Alpine Taxpayers for Bond

Accountability.
       Defendants Grossmont Union High School District and Ralf Swenson (together

Grossmont) appeal an order granting the motion of plaintiffs Alpine Union School

District and Alpine Taxpayers for Bond Accountability (together Alpine) for a

preliminary injunction, and the concurrent issuance of a preliminary injunction requiring

Grossmont to set aside certain Proposition U bond proceeds pending resolution of

Alpine's action to prevent all bond proceeds from being used for purposes other than the

construction of a new high school in the Alpine area. On appeal, Grossmont contends the

trial court abused its discretion by granting the motion and issuing the preliminary

injunction because (1) Proposition H and Proposition U cannot reasonably be interpreted

as a promise by Grossmont that bond proceeds would be used to construct a new high

school in the Alpine area, (2) even were there such a promise, Grossmont has not broken

that promise, (3) there is no other basis on which the injunction can be supported, (4)

nonissuance of the injunction would not cause irreparable harm to Alpine and issuance of

the injunction would cause harm to Grossmont, and (5) a mandatory injunction should

not be issued. For the reasons discussed below, we conclude the court did not abuse its

discretion by granting Alpine's motion and issuing the preliminary injunction.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In 2004, voters in the Grossmont district passed Proposition H (Prop. H),

approving the sale of bonds to provide proceeds to "construct a new school." However,

all Prop. H proceeds apparently were spent or allocated by Grossmont without the

construction of a new high school.



                                             2
       In 2008, voters in the Grossmont district passed Proposition U (Prop. U),

approving the sale of bonds to provide proceeds for "constructing a new school in

Alpine/Blossom Valley." Prop. U listed specific projects that were authorized to be

completed with bond proceeds, including:

          NEW HIGH SCHOOL—ALPINE/BLOSSOM VALLEY AREA
          • Complete site development including utilities and road extensions
          • After district-wide enrollment at the existing comprehensive high
          school sites, including the two current charter schools, equals or
          exceeds 23,245 (which is the official 2007-08 CBEDS enrollment) at
          the time of release of request for construction bids, begin and
          complete construction—classrooms and general use school buildings
          and grounds to accommodate up to 800 students, adequate
          academic/vocational/job-training equipment, library/multimedia
          facilities, computer and science labs, food service facilities, and
          spac[e] for student-supported services."

In 2009, Grossmont purchased a parcel of land on which to build a new high school in the

Alpine area. Thereafter, it cleared the land, removed contaminated soil, obtained agency

approvals to grade the land, approved contracts for development, design and construction

of the new high school, and received architectural plans for the high school.

       However, in 2012 Grossmont decided to postpone further work on construction of

the new high school in the Alpine area. Grossmont withdrew its building and facilities

plans and removed the new high school from its project list.

       In 2014, the Alpine High School Citizens Committee (AHSCC) submitted to the

San Diego County Office of Education (SDCOE) sufficient signatures to support a

petition for the reorganization and unification of the Alpine district. SDCOE

recommended approval of the unification petition and forwarded its recommendation to



                                             3
the State of California Board of Education (SBE).1 Grossmont's board passed a

resolution opposing the unification petition.

       On October 14, 2014, Alpine filed the instant action against Grossmont, alleging

causes of action for a permanent injunction and for taxpayer and school bond waste

prevention (Code Civ. Proc., § 526a; Ed. Code, § 15284). Alpine subsequently filed a

first amended complaint, adding causes of action for declaratory relief and writ of

mandate (Code Civ. Proc., § 1085). The trial court sustained Grossmont's demurrer to

the first amended complaint with leave to amend.2

       On November 10, 2014, Alpine filed the instant motion for a preliminary

injunction enjoining Grossmont from: (1) "[s]pending any further school bond-funded

revenue or state matching funds on any new or future construction projects or project

approvals pending the [SBE's] final determination on school bond allocation regarding

Alpine's petition for unification as a K-12 district, or upon entry of judgment in this

action;" and (2) "[i]ncurring any further school bond indebtedness under Propositions H

and U for any new or future construction projects or project approvals pending the

[SBE's] final determination on school bond fund allocation regarding Alpine's petition for

unification as a K-12 district, or upon entry of judgment in this action."




1      The record on appeal does not contain any information regarding any action that
has to date been taken by SBE on the petition.

2       On April 23, 2015, we granted Grossmont's request that we take judicial notice of
the trial court's March 27, 2015, order sustaining its demurrer with leave to amend.

                                                4
       On January 22, 2015, following briefing and oral argument by the parties, the trial

court made certain findings, granted Alpine's motion in part, and issued a preliminary

injunction ordering Grossmont to set aside $14 million immediately and an additional

$28 million by January 15, 2016. Grossmont timely filed a notice of appeal.3

                                       DISCUSSION

                                               I

                             Preliminary Injunctions Generally

       "As its name suggests, a preliminary injunction is an order that is sought by a

plaintiff prior to a full adjudication of the merits of its claim. [Citation.] To obtain a

preliminary injunction, a plaintiff ordinarily is required to present evidence of the

irreparable injury or interim harm that it will suffer if an injunction is not issued pending

an adjudication of the merits." (White v. Davis (2003) 30 Cal.4th 528, 554.)

       "[A]s a general matter, the question whether a preliminary injunction should be

granted involves two interrelated factors: (1) the likelihood that the plaintiff will prevail

on the merits, and (2) the relative balance of harms that is likely to result from the

granting or denial of interim injunctive relief." (White v. Davis, supra, 30 Cal.4th at

p. 554.) Alternatively stated, "trial courts should evaluate two interrelated factors when



3      On March 2, 2015, we denied Grossmont's separate petition for writ of
supersedeas, prohibition and/or request for stay challenging the trial court's order and
preliminary injunction. We granted its request for calendar preference and expedition of
the appeal. On June 24, Grossmont filed a request for judicial notice of Alpine's second
amended complaint and the trial court's June 9 order overruling Grossmont's demurrer
thereto. We have considered that request with this appeal and now grant that request.

                                              5
deciding whether or not to issue a preliminary injunction. The first is the likelihood that

the plaintiff will prevail on the merits at trial. The second is the interim harm that the

plaintiff is likely to sustain if the injunction were denied compared to the harm that the

defendant is likely to suffer if the preliminary injunction were issued." (IT Corp. v.

County of Imperial (1983) 35 Cal.3d 63, 69-70.) "The ultimate goal of any test to be

used in deciding whether a preliminary injunction should issue is to minimize the harm

which an erroneous interim decision may cause." (Id. at p. 73.)

       "The trial court's determination must be guided by a 'mix' of the potential merit

and interim-harm factors; the greater the plaintiff's showing on one, the less must be

shown on the other to support an injunction. [Citation.] . . . A trial court may not grant a

preliminary injunction, regardless of the balance of interim harm, unless there is some

possibility that the plaintiff would ultimately prevail on the merits of the claim." (Butt v.

State of California (1992) 4 Cal.4th 668, 678 (Butt).)

                                              II

                                     Standard of Review

       On appeal from an order granting a preliminary injunction, we generally apply the

abuse of discretion standard of review. (Butt, supra, 4 Cal.4th at p. 678; Kennedy, Cabot

& Co. v. National Assn. of Securities Dealers, Inc. (1996) 41 Cal.App.4th 1167, 1174.)

"The party challenging an order granting or denying a preliminary injunction has the

burden of making a clear showing of an abuse of discretion. [Citation.] An abuse of

discretion will be found only where the trial court's decision exceeds the bounds of

reason or contravenes the uncontradicted evidence." (Tahoe Keys Property Owners'

                                              6
Assn. v. State Water Resources Control Bd. (1994) 23 Cal.App.4th 1459, 1470.) In

reviewing the grant or denial of a preliminary injunction, the applicable abuse of

discretion standard "acknowledges that the propriety of preliminary relief turns upon

difficult estimates and predictions from a record which is necessarily truncated and

incomplete. . . . The evidence on which the trial court was forced to act may thus be

significantly different from that which would be available after a trial on the merits."

(Butt, at p. 678, fn. 8.)

       "Whether the trial court granted or denied a preliminary injunction, the appellate

court does not resolve conflicts in the evidence, reweigh the evidence, or assess the

credibility of witnesses." (Whyte v. Schlage Lock Co. (2002) 101 Cal.App.4th 1443,

1450.) "[T]he trial court is the judge of the credibility of the affidavits filed in support of

the application for preliminary injunction and it is that court's province to resolve

conflicts." (Monogram Industries, Inc. v. Sar Industries, Inc. (1976) 64 Cal.App.3d 692,

704.) "[I]f the evidence on the application is in conflict, we must interpret the facts in the

light most favorable to the prevailing party and indulge in all reasonable inferences in

support of the trial court's order." (Hilb, Rogal & Hamilton Ins. Services v. Robb (1995)

33 Cal.App.4th 1812, 1820.) We review the trial court's findings on disputed issues of

fact for substantial evidence to support those findings. (Huong Que, Inc. v. Luu (2007)

150 Cal.App.4th 400, 409.)

       However, to the extent a trial court's grant or denial of a preliminary injunction

and its assessment of the likelihood of success on the merits depend on legal rather than

factual questions (i.e., questions of law), we review that determination de novo or

                                               7
independently. (Huong Que, Inc. v. Luu, supra, 150 Cal.App.4th at p. 408; O'Connell v.

Superior Court (2006) 141 Cal.App.4th 1452, 1463.)

                                              III

                   Trial Court's Order Granting Preliminary Injunction

       Grossmont contends the trial court erred by granting Alpine's motion for, and

issuing, a preliminary injunction because Prop. H and Prop. U did not include a promise

it would construct a new high school in the Alpine area, no promise was broken, and no

other basis exists for a preliminary injunction. It also asserts the court abused its

discretion by balancing the relative hardships and finding a preliminary injunction was

required to maintain the status quo and prevent irreparable harm to Alpine.

                                              A

       In its order granting Alpine's motion for a preliminary injunction, the trial court

stated in part:

           "In two separate bond measures passed by the voters in East County,
           Grossmont promised to construct a new high school in Alpine. First,
           in March 2004, voters passed [Prop.] H, a $274 million bond
           measure to renovate and expand existing facilities and to construct 'a
           new high school.' [Citation.] It is undisputed that all Prop. H bond
           funds have been spent or allocated to date and that no high school
           was built in Alpine. [Citations.]

           "In 2008, the voters approved [Prop.] U, wherein Grossmont again
           promised the voters a high school in even more specific language: 'A
           new school in Alpine/Blossom Valley.' [Citation.] [Prop.] U
           contained an enrollment trigger: district enrollment needed to reach a
           threshold of 23,245 students for construction. (The Court recognizes
           a dispute as to whether this trigger has been satisfied.) While
           Grossmont has purchased the land for the school at no small cost, the
           high school remains unbuilt. [Citations.]


                                              8
          "Grossmont has purchased the land for the building of the high
          school, which belies allegations that Grossmont never intended to
          construct the school. Further, Grossmont has set forth reasons for
          delaying the construction of the Alpine school. Further, there may
          be valid enrollment concerns and other economic reasons to justify
          delaying construction from the perspective [of] Grossmont.

          "However, a high school has been promised to voters at some point
          and there is an expectation that funds from [Prop.] U would be used
          to finance construction. This would be true regardless of what entity
          —Alpine or Grossmont—ultimately is responsible for the
          completion of the [high school]. Contrary to Grossmont's argument
          on December 5th, voters did not appear to vote for 'board discretion.'
          Voters voted for a bond (twice) that would include a new high
          school. [¶] . . . [¶]

          "What is clear to the Court is that Grossmont represented to voters
          that a high school would be constructed at some point from proceeds
          from [Prop.] U. . . . The voters approved the bond with this
          understanding. . . . [T]here was an expectation and understanding
          that a portion of the bond funds would be used for the purpose of
          high school construction. Thus, whether or not unification [of
          Alpine] is successful, funds from this bond are supposed to be used
          in part to build a high school. . . . [T]he community expected, based
          upon the representations of Grossmont . . . , that bond funds would
          be used for construction. Funds should be preserved for this
          purpose."

The court also expressly balanced the relative harms the parties would potentially suffer

were it to grant or deny a preliminary injunction, stating:

          "Alpine does not intend to interfere with on-going projects with
          [Grossmont]. Hindering future development in [Grossmont] until
          the unification process is complete could take years and could be
          detrimental to Grossmont and the community it serves. The Court
          has carefully considered the Declaration of Scott Patterson in this
          regard. However, given the promises made by Grossmont for the
          construction of a [high school], the Court has determined that setting
          aside some of the proceeds for the development of the high school is
          appropriate."



                                              9
Accordingly, the court found the evidence supported a preliminary injunction requiring

Grossmont to set aside some bond proceeds for the eventual construction of a new high

school in the Alpine area. The court granted the motion and issued the preliminary

injunction requiring Grossmont to set aside $14 million immediately and an additional

$28 million by January 15, 2016.

                                               B

       Grossmont primarily argues the trial court erred by granting Alpine's motion and

issuing the preliminary injunction because neither Prop. H nor Prop. U contained, as a

matter of law, a promise that it would construct a new high school in the Alpine area.

Although the record does not show the trial court adjudicated the merits of Alpine's

action by granting its motion for a preliminary injunction, the record supports an

inference the court found that Grossmont had an obligation, as a matter of law, under

Prop. H and Prop. U to construct a new high school in the Alpine area, which obligation

was subject to an enrollment condition. For purposes of deciding Alpine's motion, the

court found that under Prop. H and Prop. U, Grossmont promised to construct a new high

school in the Alpine area if certain prerequisites were satisfied. Nevertheless, we believe

the court's determination did not decide that issue on the merits. Therefore, that issue

will be subject to the presentation of additional evidence and argument at trial, after

which the court may then make a definitive determination of all of the legal and factual

issues in this action. (See Butt, supra, 4 Cal.4th at p. 678, fn. 8.)

       The parties apparently disagree whether the question of Grossmont's alleged

promise to construct a new high school is solely a question of law or a mixed question of

                                              10
law and fact. However, for purposes of deciding this appeal, we need not resolve that

dispute because under either approach we conclude the trial court properly found

Grossmont promised to construct a new high school in the Alpine area.

       Assuming arguendo, as Grossmont argues, the trial court decided solely a question

of law whether it promised to construct a new high school in the Alpine area, we

conclude the court correctly decided that issue. Prop. H stated its bond proceeds would

be used to "construct a new school." Prop. U was even more specific, stating its bond

proceeds would be used for "constructing a new school in Alpine/Blossom Valley."

Regarding the construction of the new Alpine area high school, Prop. U described the

enrollment level required to be met before construction would proceed and the type of

facility that would be built, stating:

           "NEW HIGH SCHOOL—ALPINE/BLOSSOM VALLEY AREA
           • Complete site development including utilities and road extensions
           • After district-wide enrollment at the existing comprehensive high
           school sites, including the two current charter schools, equals or
           exceeds 23,245 (which is the official 2007-08 CBEDS enrollment) at
           the time of release of request for construction bids, begin and
           complete construction—classrooms and general use school buildings
           and grounds to accommodate up to 800 students, adequate
           academic/vocational/job-training equipment, library/multimedia
           facilities, computer and science labs, food service facilities, and
           spac[e] for student-supported services." (Italics added.)

       Independently construing the language of Prop. H and Prop. U, we conclude those

propositions contain a promise by Grossmont to construct a new high school in the

Alpine area. Contrary to Grossmont's argument, those propositions did not leave the

decision as to which projects would be funded (e.g., a new high school in the Alpine

area) solely to the discretion of Grossmont's board. Disregarding the extrinsic evidence

                                           11
submitted by Alpine (e.g., declarations of voters regarding their subjective beliefs,

statements by Grossmont officials, ballot measure arguments, and a grand jury report),

which Grossmont argues is not relevant to the interpretation of Prop. H and Prop. U, the

unambiguous language of those propositions nevertheless does not support its proffered

interpretation of Prop. H and Prop. U. Although Prop. H's language arguably is

insufficiently specific regarding the construction of a new high school in the Alpine area

(i.e., "construct a new school"), the language of Prop. U, as quoted above, is very specific

regarding the location of, and the actions to be taken to construct, a new high school.

Prop. U stated Grossmont would "begin and complete construction" of the new high

school in the Alpine area.

       Grossmont argues a new high school was not promised by Prop. U, citing its

language that "inclusion of a project on the Bond Project List is not a guarantee that the

project will be funded or completed." However, we disagree that a caveat regarding the

lack of a guarantee a listed project will be funded or completed necessarily precludes, as

Grossmont argues, a promise that a new high school in the Alpine area will be

constructed if sufficient bond proceeds are received.

       Grossmont also cites Prop. U's language stating that the listed projects "will be

completed as needed at a particular school site according to Board-established priorities,

and the order in which such projects appear on the Bond Project List is not an indication

of priority for funding or completion." Contrary to Grossmont's argument, we do not

believe that language gives its board unfettered discretion to ignore its promise to

construct a new high school in the Alpine area. The trial court correctly rejected

                                             12
Grossmont's argument that Prop. U voters voted for board discretion regarding the

construction of a new high school in the Alpine area.

       If, on the other hand, the trial court decided the question of Grossmont's alleged

promise as a mixed question of law and fact (as Alpine implicitly, if not expressly,

argues), we conclude there is substantial evidence to support its finding Grossmont

promised to construct a new high school in the Alpine area. In addition to the language

of Prop. H and Prop. U discussed above, there is other evidence supporting the court's

finding. In support of its motion, Alpine presented evidence showing that in 2009 (the

year after Prop. U was passed), Grossmont purchased a parcel of land on which to build a

new high school in the Alpine area. Alpine also presented evidence showing Grossmont

cleared the land, removed contaminated soil, obtained agency approvals to grade the

land, approved contracts for development, design and construction of the new high

school, and received architectural plans for the high school. Furthermore, the court cited

Alpine's evidence showing Grossmont informed bond investors that the bond proceeds

would be used to construct the high school. Based on that evidence, the trial court could

reasonably find that under Prop. H and Prop. U Grossmont promised to construct a new

high school in the Alpine area. Not only did the language of those propositions include

such a promise, but Grossmont's actions thereafter supported the court's finding that




                                            13
Grossmont itself interpreted the propositions as obligating it to construct a new high

school in the Alpine area.4

       We conclude the trial court did not err by finding Prop. H and Prop. U contain a

promise by Grossmont to construct a new high school in the Alpine area. None of the

cases cited by Grossmont are apposite to this case and it does not persuade us to conclude

otherwise.

                                             C

       Grossmont asserts that, even if Prop. H and Prop. U contained a promise that it

would construct a new high school in the Alpine area, it did not break that promise and

therefore no preliminary injunction should have been issued. Grossmont argues that

because neither Prop. H nor Prop. U contained any time frame for construction of the

new high school, it could not have broken any promise to construct the school, especially

at the time the preliminary injunction was issued (i.e., Jan. 22, 2015). However, the

absence of a specific date by which a new high school must be constructed did not

preclude the trial court from inferring Prop. U implicitly included a reasonable time

frame for construction of that new high school. Furthermore, based on Alpine's evidence

showing Grossmont was rapidly spending bond proceeds on projects other than a new


4      To the extent Grossmont cites Associated Students of North Peralta Community
College v. Board of Trustees (1979) 92 Cal.App.3d 672 as authority precluding a court
from considering actions taken after passage of a proposition in interpreting its meaning,
we disagree that evidence on such subsequent actions is irrelevant if the proposition's
language is ambiguous. In this case, the trial court could consider extrinsic evidence on
Grossmont's postproposition actions to ascertain whether Prop. U is ambiguous and, if so,
to ascertain the meaning of Prop. U's language.

                                            14
high school, the court could determine that Grossmont had not shown an intent to

complete construction of the high school at any time in the reasonable future. In fact, in

2012 Grossmont decided to postpone further work on construction of the new high school

in the Alpine area. Grossmont withdrew its building and facilities plans and removed the

new high school from its project list. There is substantial evidence to support the trial

court's implied finding that Grossmont had either broken its promise, or was unlikely to

fulfill its promise, to construct a new high school in the Alpine area within a reasonable

time frame using Prop. U bond proceeds.5

                                             IV

                      Trial Court's Balancing of the Relative Harms

       Grossmont also contends the trial court erred by granting Alpine's motion for, and

issuing, a preliminary injunction because it abused its discretion by finding the relative

balance of the harms favored issuance of a preliminary injunction. We disagree.

       When deciding a motion for a preliminary injunction, a trial court must consider

the relative balance of harms likely to result from the granting or denial of an interim

injunction. (White v. Davis, supra, 30 Cal.4th at p. 554.) The court should evaluate the

interim harm the plaintiff is likely to sustain were the preliminary injunction denied




5      Because we conclude the trial court properly found it is reasonably probable
Alpine will prevail on the merits of its action based on Grossmont's alleged breach of its
promise to construct a new high school in the Alpine area, we need not address
Grossmont's alternative argument that there are no other bases on which to issue a
preliminary injunction.

                                             15
compared to the harm the defendant is likely to suffer were the injunction issued. (IT

Corp. v. County of Imperial, supra, 35 Cal.3d at pp. 69-70.)

       In this case, the trial court initially considered the harm Alpine likely would

sustain were a preliminary injunction not issued. The court found Alpine had presented

evidence that there was a danger bond funds would be inadequate to support the

construction of a new high school based on Grossmont's planning. Alpine's evidence

showed a new high school would cost about $70 million, less the amount already spent

on land. As of June 30, 2014, Grossmont's construction fund had about $104 million in

cash and other assets. Grossmont was spending those funds at a rate of about $2 million

to $11 million per month, thereby threatening to exhaust its entire construction fund by

2017. Also, in 2012 Grossmont had "deprioritized" construction of a new high school in

the Alpine area, essentially placing it near the bottom of the list of projects to be funded.

Based on that evidence, the court found there were "legitimate concerns that Grossmont

may be equivocating on its commitment to build a high school or that funding for the

high school will ultimately not be available."6

       The trial court also considered the harm Grossmont likely would sustain were a

preliminary injunction issued. The court considered Grossmont's need to continue

spending bond proceeds on other projects, especially during a potentially prolonged



6      Grossmont's argument that it nevertheless has additional bonding capacity to raise
funds to construct a new high school does not, even if correct, persuade us the trial court
erred in evaluating the harm Alpine likely would sustain were a preliminary injunction
not issued.

                                              16
period that a decision on Alpine's unification application might take. It also noted Alpine

did not intend to interfere with Grossmont's ongoing construction projects.

        However, given Grossmont's promise to construct a new high school in the Alpine

area and its current rate of spending of Prop. U bond proceeds on other projects, the trial

court found the balance of harms weighed in favor of granting Alpine's motion for a

preliminary injunction. In effect, the court found Alpine would suffer a greater harm

were a preliminary injunction not issued requiring Grossmont to set aside some of the

Prop. U bond proceeds for construction of a new high school in the Alpine area.

Accordingly, the court issued a preliminary injunction ordering Grossmont to

immediately set aside $14 million and set aside an additional $28 million by January 15,

2016.

        Contrary to Grossmont's argument, the fact that there are other projects listed in

Prop. U that may not be funded because of the preliminary injunction does not show the

trial court abused its discretion by finding the balance of relative harms favored

maintaining the status quo until the trial on the merits in this matter. Rather, the court

properly chose to maintain the status quo and preserve sufficient Prop. U bond proceeds

to construct a new high school should Alpine ultimately prevail at trial (apparently set for

Dec. 2015). The court reasonably found any interim delay in starting or funding other

Prop. U projects was not sufficient to outweigh the relative harm of not preserving

sufficient funds to construct a new high school in the Alpine area. The court could also

have reasonably found incredible, or at least greatly exaggerated, Grossmont's argument

that it would have to lay off staff members and terminate the services of hundreds of local

                                             17
contractors and other workers were the preliminary injunction issued. We conclude the

trial court did not abuse its discretion by finding the balance of relative harms favored the

issuance of a preliminary injunction.

                                                V

                                     Mandatory Injunction

          Grossmont finally contends the trial court erred by granting Alpine's motion for,

and issuing, a preliminary injunction because that injunction was a mandatory injunction,

which should only be issued in extreme cases and this is not an extreme case. Assuming

arguendo the preliminary injunction is a mandatory injunction for which a higher

standard for its issuance applies, Grossmont does not cite any case showing, or otherwise

persuade us, the trial court abused its discretion by issuing a mandatory preliminary

injunction in the circumstances of this case to preserve the status quo until the trial on the

merits.

                                         DISPOSITION

          The order is affirmed. Alpine is entitled to costs on appeal.



                                                                             McDONALD, J.

WE CONCUR:


BENKE, Acting P. J.


NARES, J.



                                               18